Exhibit News release via Canada NewsWire, Calgary 403-269-7605 Attention Business Editors: Compton Provides Market Commentary CALGARY, Oct. 8 /CNW/ - Compton Petroleum Corporation (TSX - CMT, NYSE - CMZ) along with all other public market participants has experienced unprecedented market turbulence in recent weeks. In response to numerous inquiries from shareholders and investment analysts, we wish to provide an update on the previously announced corporate sale process, outline our corporate debt position, and briefly comment on third quarter operational activities. Corporate Sale Process The marketing program relating to Compton's corporate sale process formally commenced with the opening of a Data Room on September 8, 2008. A number of substantial potential buyers have signed confidentiality agreements, received corporate presentations, and are active in the Data Room. Compton and its advisors continue to schedule presentations and respond to questions from interested parties. Compton remains committed to the sales process and will provide further comment as we move forward. Reduced Corporate Debt Our outstanding debt as at June 30 and September 30, 2008 is summarized as: << June 30, 2008 September 30, 2008 Senior Notes (US$450 million) $458.4 million $468.0 million Unrealized exchange gain (21.9) million $436.5 million $468.0 million Syndicated bank credit facility (authorized $500 million) 470.0 million 240.0 million Total $906.5 million $708.0 million >> The Senior Notes, bearing a fixed interest rate of 7.625%, were issued in late 2005 and early 2006 and are due December 1, 2013. They are unsecured and rank subordinate to the bank credit facility. The extendable revolving bank credit facility in the amount of $500 million is placed with a syndicate of Canadian and international banks.
